Citation Nr: 1817168	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable evaluation for a service-connected right ear hearing loss disability prior to July 25, 2010, to include on an extraschedular basis.  

2.  Entitlement to an initial compensable evaluation for a service-connected bilateral hearing loss disability from July 26, 2010, to the present, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2000 to October 2004, with additional service of an unverified nature in the Marine Corps Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that, among other actions, denied the Veteran's claim for a compensable evaluation for service-connected right ear hearing loss and his petition to reopen his previously-denied claim to establish service connection for a left ear hearing loss disability.  The Veteran expressed timely disagreement with this determination, and the present appeal ensued.  

The two issues noted above, among others, were previously before the Board in November 2012 and August 2015, when, on both occasions, they were remanded in order to provide the Veteran an opportunity to participate in a hearing conducted by a member of the Board.  In November 2015, the Veteran presented testimony in support of his appeal at a Board hearing conducted by a Veterans Law Judge via videoconferencing equipment.  A transcript of the November 2015 hearing is associated with the file.  To that extent, the Board's prior remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In February 2016, the Board, among other actions, granted the Veteran's petition to reopen his previously-denied claim to establish service connection for a left ear hearing loss disability and remanded the underlying issue seeking service connection with the issue for a compensable evaluation for right ear hearing loss for additional evidentiary and procedural development.  Unfortunately, the Agency of Original Jurisdiction (AOJ) returned these issues to the Board without substantially completing the prior remand directives, so these issues were, again, remanded in August 2017.  The Board's August 2017 remand directives and the subsequent actions of the AOJ will be further discussed below.  

In January 2018, the Veteran was informed by a letter from the Board that the Veterans Law Judge (VLJ) who conducted the November 2015 hearing was no longer employed by the Board, and thus, he was offered the opportunity to participate in another Board hearing if he wished to do so.  The Veteran responded in the affirmative, and another such hearing was conducted by the undersigned VLJ in February 2018.  A transcript of the February 2018 hearing has been associated with the file.  

Characterization of the issues on appeal

In an October 2017 Decision Review Officer (DRO) decision, the AOJ granted the Veteran's appeal to establish service connection for a left ear hearing loss disability; a noncompensable (zero percent) evaluation was assigned, effective from July 26, 2010.  While this allowance resulted in a full grant of the benefits sought for a left ear hearing loss disability, and the Veteran did not express disagreement with regard to the assigned initial evaluation or effective date, the issue was merged with the Veteran's appeal for a compensable evaluation for a right ear hearing loss disability for rating purposes, resulting in a recharacterized issue seeking a compensable initial evaluation for a bilateral hearing loss disability from July 26, 2010, which was readjudicated by the AOJ in an October 2017 Supplemental Statement of the Case (SSOC).  

Since the effective date for the Veteran's service-connected right ear hearing loss disability pre-dates the current appeal period and the effective date for the grant of service connection for a left ear hearing loss disability, the issues can only be merged as of later of the two effective dates.  Further, as will be discussed below, at the February 2018 hearing, the Veteran and his representative asserted that his service-connected hearing loss disability, bilateral and unilateral, manifest in functional impairment beyond what is contemplated by VA's Rating Schedule.  Thus, the issues have been expanded to include consideration of whether an increased evaluation may be assigned on an extraschedular basis.  

In light of above, the issues on appeal have been characterized as stated on the title page.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012). 

Referred Issue

At the February 2018 hearing, the Veteran and his representative that his service-connected tinnitus manifests in functional impairment beyond what is contemplated by VA's Rating Schedule.  As such, the issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus, to include on an extraschedular basis, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional evidentiary and procedural development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues on appeal.  

Initially, the Board observes that the AOJ did not readjudicate the entirety of the appeal previously remanded by the Board.  Specifically, after service connection was established for left ear hearing loss in the October 2017 DRO decision, only the merged issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss was readjudicated in the October 2017 SSOC.  The issue for a compensable evaluation for service-connected right ear hearing loss prior to July 26, 2010, was not readjudicated before being returned to the Board.  As such, the Board's August 2017 remand directive concerning the AOJ's readjudication of the issue has not been substantially completed, and a remand to cure this procedural error is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Further, as noted in the Introduction, the issues on appeal and the issue referred to the AOJ have all been expanded to include whether increased evaluations are warranted on an extraschedular basis.  Specifically, at the February 2018 hearing, the Veteran and his representative asserted that his hearing acuity is decreased beyond what is reflected in the noncompensable evaluation or contemplated by the rating schedule under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Codes 6100 and 6106, pertaining to hearing loss disabilities, unilateral and bilateral, and tinnitus, respectively.  

The Board observes that the United States Court of Appeals for Veterans Claims (the Court) has held in Thun v. Peake, 22 Vet. App. 111 (2008), and Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), that the regulation for an extraschedular analysis, 38 C.F.R. § 3.321(b), is unlike the rating criteria for a hearing loss disability, as the former does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  Under these holdings, the Board should consider and discuss all functional impairment associated with hearing loss disabilities when contemplating whether referral for an extraschedular evaluation is warranted, such as his asserted inability to localize sounds, do business be telephone, or hear and carry on conversations in-person.

In light of the evidence listed above, the Board concludes that the issues on appeal must be referred for extraschedular consideration.  The Board is precluded from assigning an extraschedular evaluation in the first instance but, instead, must refer these issues to the appropriate authority for this special consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  Upon determining the Veteran is entitled to this special consideration, the appropriate disposition is to refer this matter to the Under Secretary for Benefits or the Director of Compensation Service, as the AOJ has not undertaken this step during the more-than-10-year pendency of the Veteran's appeal. 

The Board notes that the Veteran has only been provided two VA examinations since filing his initial claim in March 2008, and neither the April 2008 nor September 2017 VA audiological examination reports detail the functional impairment associated with his hearing loss disability beyond the criteria of the Rating Schedule, as required by Martinak.  Although both examination reports note that the Veteran had and has difficulties hearing at work, the testimony at the February 2018 hearing reflects that the Veteran experiences functional impairment from his hearing loss disability beyond what is noted in the VA examination reports.  

So that the VA examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's hearing loss, updated VA treatment records must be obtained and associated with the file for review and consideration.  The Board finds that this updated information is necessary to accurately gauge the past and present severity of the Veteran's hearing loss disability, unilateral and bilateral, as well as the associated symptoms and functional impairment that may not be considered in schedular rating criteria.  Martinak, supra; see also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where ... through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the record all VA treatment records from the VAMC in Providence, Rhode Island, and all associated outpatient clinics, dated from December 15, 2016, to the present. 

2.  Thereafter, the AOJ must provide the Veteran with a VA audiological examination to reassess the severity and functional impairment associated from his hearing loss disability, especially in terms of hearing loss symptoms that are not contemplated by the rating criteria provided at 38 C.F.R. §§ 4.85, 4.86, and Diagnostic Code 6100.  To assist in making this determination, the VA audiologist must review the file for the pertinent medical and other history.  The examiner must discuss the medical rationale of all opinions expressed.  In the present case, these symptoms must be fully discussed contemporaneously and retrospectively (since March 25, 2007).  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

In addition to the above, the examiner must attempt to differentiate between the functional impairment associated with the Veteran's hearing loss disability as opposed to his tinnitus.  

The Veteran is hereby advised that, failure to report for this scheduled VA examination, without good cause, may have detrimental consequences to his pending appeal. 

3.  Thereafter, the AOJ must refer these issues, and the referred issue, to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether extraschedular evaluations are warranted with regard to either issue under the provisions of 38 C.F.R. § 3.321 (b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008). 

4.  If, after this referral and special consideration, increased evaluations are not granted to the Veteran's satisfaction, the AOJ must send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

